— In an action for separation, order denying motion of defendant-husband’s father, who is the record owner of certain real property affeeted by a sequestration order under review, to vacate and annul the order of sequestration, modified on the law and the facts by striking therefrom the words "in all respects denied” and inserting in place thereof the following: “ granted to the extent of striking from the second ordering paragraph of the sequestration order the words ‘ particularly the real property consisting of a single family residence located at Park Drive South, in the Town of Harrison, Westchester County, State of New York’; striking out the last ordering paragraph, and striking from the' ordering paragraph immediately preceding the last ordering paragraph the words ‘ and it is further.’ ” As so modified, the order is affirmed, without costs. Whether the defendant or the appellant," his father, is the true owner of the dwelling in Harrison may not be determined summarily upon the affidavits on this motion. (Rosenberg v. Rosenberg, 259 N. Y. 338.) Lewis, P. J., Carswell, Johnston, Adel and Wenzel, JJ., concur. [See post, p; 967.]